Exhibit 10.1

 

SEVENTEENTH AMENDMENT TO CREDIT AGREEMENT AND TWELFTH AMENDMENT TO LIMITED
WAIVER AGREEMENT

 

THIS SEVENTEENTH AMENDMENT TO CREDIT AGREEMENT AND TWELFTH AMENDMENT TO LIMITED
WAIVER AGREEMENT (this “Amendment”), dated as of May 31, 2017, is among GLOBAL
POWER EQUIPMENT GROUP INC., a Delaware corporation (the “Borrower”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (the
“Administrative Agent”), the LENDERS (as defined in the Credit Agreement defined
below) signing this Amendment, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as Swingline Lender and in its capacity as Issuing Lender.

 

RECITALS

 

A.                                    The Borrower, the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Lender are parties to that
certain Credit Agreement, dated as of February 21, 2012, as amended by that
certain First Amendment to Credit Agreement and First Amendment to Security
Agreement, dated as of April 25, 2012, that certain Second Amendment to Credit
Agreement, dated as of July 19, 2012, that certain Third Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Security Agreement, dated as
of March 4, 2013, but effective as of December 7, 2012, that certain Lender
Joinder Agreement, effective as of December 17, 2013, that certain Fourth
Amendment and Limited Waiver to Credit Agreement, dated as of December 22, 2014,
that certain Fifth Amendment and Limited Waiver to Credit Agreement, dated as of
May 28, 2015, that certain Limited Waiver and Sixth Amendment to Credit
Agreement, dated as of June 30, 2015, that certain Limited Waiver and Seventh
Amendment to Credit Agreement and Amendment to Other Loan Documents, dated as of
August 31, 2015 (the “Original Limited Waiver Agreement”), that certain First
Amendment to Limited Waiver and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents, dated as of December 11, 2015 (the “First
Limited Waiver Amendment”), that certain Second Amendment to Limited Waiver and
Seventh Amendment to Credit Agreement and Amendment to Other Loan Documents,
dated as of March 25, 2016 (the “Second Limited Waiver Amendment”), that certain
Third Amendment to Limited Waiver and Seventh Amendment to Credit Agreement and
Amendment to Other Loan Documents, dated as of July 22, 2016 (the “Third Limited
Waiver Amendment”), that certain Eighth Amendment to Credit Agreement dated as
of August 5, 2016 (the “Eighth Amendment”), that certain Ninth Amendment to
Credit Agreement and Fourth Amendment to Limited Waiver Agreement dated as of
October 4, 2016 (the “Ninth Amendment”), that certain Tenth Amendment to Credit
Agreement and Fifth Amendment to Limited Waiver Agreement dated as of
October 28, 2016 (the “Tenth Amendment”), that certain Eleventh Amendment to
Credit Agreement and Sixth Amendment to Limited Waiver Agreement dated as of
November 30, 2016 (the “Eleventh Amendment”), that certain Twelfth Amendment to
Credit Agreement dated as of December 23, 2016 (the “Twelfth Amendment”), that
certain Thirteenth Amendment to Credit Agreement and Seventh Amendment to
Limited Waiver Agreement dated as of January 30, 2017 (the “Thirteenth
Amendment”), that certain Fourteenth Amendment to Credit Agreement and Seventh
Amendment to Limited Waiver Agreement dated as of February 21, 2017 (the
“Fourteenth Amendment”), that certain Fifteenth Amendment to Credit Agreement
and Ninth Amendment to Limited Waiver Agreement dated as of March 3, 2017 (the
“Fifteenth Amendment”) and that certain Sixteenth Amendment to Credit Agreement
and Eleventh Amendment to Limited Waiver Agreement dated as of May 11, 2017 (the
“Sixteenth Amendment”)  (such Credit Agreement, as so amended, the “Credit
Agreement”; and the Original Limited Waiver Agreement, as amended by the First
Limited Waiver Amendment, the Second Limited Waiver Amendment, the Third Limited
Waiver Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth
Amendment, the Eleventh Amendment, the Thirteenth Amendment, the Fourteenth
Amendment, the Fifteenth Amendment, the Sixteenth Amendment and that certain
Tenth Amendment to Limited Waiver Agreement dated as of April 10, 2017, the
“Limited Waiver Agreement”).

 

1

--------------------------------------------------------------------------------


 

B.                                    The Borrower has requested that the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
agree to amend certain of the provisions of the Credit Agreement and Limited
Waiver Agreement pursuant to the terms and conditions of this Amendment.

 

C.                                    The Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Lender are willing to agree to such request of
the Borrower subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lender
hereby agree as follows:

 

1.                                      DEFINITIONS.  All capitalized terms used
in this Amendment (including in the Recitals to this Amendment) which are not
expressly defined in this Amendment shall have the meanings given to them in the
Credit Agreement.

 

2.                                      AMENDMENTS TO SECTION 1.1 OF THE CREDIT
AGREEMENT. Section 1.1 of the Credit Agreement is hereby amended by amending the
following definition to read as follows:

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) June 12,
2017 (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

 

3.                                      AMENDMENTS TO LIMITED WAIVER AGREEMENT.

 

(a)                                 Section 1 of the Limited Waiver Agreement is
hereby amended by amending the following definition to read as follows:

 

“Stated Waiver Termination Date” means June 12, 2017.

 

(b)                                 Paragraph 7 contained in Schedule A attached
to the Limited Waiver Agreement is hereby amended and restated in the form of
Exhibit A attached to this Amendment.

 

4.                                      ACKNOWLEDGMENTS OF THE BORROWER.  The
Borrower hereby acknowledges and agrees as follows:

 

(a)                                 Recitals.  The Recitals to this Amendment
are true and correct.

 

(b)                                 Loan Documents.  The Credit Agreement, as
amended by this Amendment, the Limited Waiver Agreement, as amended by this
Amendment, and each of the other Loan Documents are the legal, valid and binding
agreements of each Credit Party which is a party thereto, enforceable against
such Credit Party in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditor’s rights in general and the
availability of equitable remedies, regardless of whether considered in a
proceeding in equity or at law.

 

(c)                                  Obligations.  As of the date hereof, the
Obligations of the Credit Parties under the Loan Documents are not subject to
any restriction, setoff, deduction, claim, counterclaim or defense of any kind
or character whatsoever.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Outstanding Principal in respect of the
Revolving Credit Loans and the L/C Obligations.  The outstanding principal
balance of the Revolving Credit Loans and the L/C Obligations as of May 26, 2017
are as set forth on Schedule 4(d) attached to this Amendment and made a part of
this Amendment.

 

5.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery of this Amendment, the Borrower
represents and warrants that, as of the date hereof:

 

(a)                                 other than the representations and
warranties with respect to the previously delivered financial statements for
Fiscal Year 2012, Fiscal Year 2013, Fiscal Year 2014 and Fiscal Year 2015, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects, on and as of the
date hereof as made on and as of such date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects on and as of the date hereof as if made on and as of such date,
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date);

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default except for the Known Existing
Events of Default (as defined in the Limited Waiver Agreement) and the
Anticipated Events of Default (as defined in the Limited Waiver Agreement) and
no event has occurred and is continuing which constitutes a Waiver Termination
Event (as defined in the Limited Waiver Agreement) except for the Known Existing
Waiver Termination Events (as defined in the Limited Waiver Agreement);

 

(c)                                  (i) the Borrower and each other Credit
Party has full power and authority to execute and deliver this Amendment,
(ii) this Amendment has been duly executed and delivered by the Borrower and
each other Credit Party, and (iii) each of the Credit Agreement, as amended by
this Amendment, the Limited Waiver Agreement, as amended by this Amendment, and
each other Loan Document constitutes the legal, valid and binding obligations of
the Borrower and the other Credit Parties party thereto, enforceable against the
Borrower or such Credit Party, as applicable, in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies, regardless of
whether considered in a proceeding in equity or at law;

 

(d)                                 neither the execution, delivery and
performance of this Amendment, nor the consummation of any transactions
contemplated herein, will conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which the Borrower
or any other Credit Party is a party or by which any of its properties may be
bound or any Governmental Approval relating to the Borrower or to any Credit
Party, except to the extent such conflict, breach or default, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any governmental authority or other
Person not already obtained (including the Board of Directors (or other similar
governing body) of the Borrower and of each other Credit Party) is required for
the execution, delivery or performance of this Amendment by the Borrower and the
other Credit Parties.

 

3

--------------------------------------------------------------------------------


 

6.                                      CONDITIONS TO EFFECTIVENESS OF THIS
AMENDMENT.  This Amendment shall be effective upon satisfaction of each of the
following conditions precedent to the satisfaction of the Administrative Agent
(such date, the “Effective Date”):

 

(a)                                 the Administrative Agent shall have received
counterparts of this Amendment, duly executed by the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Lender;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Amendment, duly executed by the Borrower and duly
acknowledged and agreed to by each Subsidiary Guarantor;

 

(c)                                  the Administrative Agent shall have
received from the Borrower the payment of all costs and fees of the
Administrative Agent which are unpaid and invoiced prior to the date of this
Amendment, including those costs and fees related to travel costs and expenses,
appraisals of real estate, appraisals of machinery and equipment, environmental
reports, title insurance, legal fees and expenses and other out-of-pocket
expenses; and

 

(d)                                 the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

7.                                      REFERENCES.

 

(a)                                 Each reference in the Credit Agreement to
“this Agreement” or words of like import and each reference in any other Loan
Document to the “Credit Agreement” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.  Each reference
in the Limited Waiver Agreement to “this Agreement” or words of like import and
each reference in any other Loan Document to the “Limited Waiver Agreement” or
words of like import shall mean and be a reference to the Limited Waiver
Agreement, as amended by this Amendment.

 

(b)                                 The Credit Agreement, as amended by this
Amendment, the Limited Waiver Agreement, as amended by this Amendment, and the
other Loan Documents remain in full force and effect and are hereby ratified and
confirmed.

 

8.                                      RELEASE.  As a material part of the
consideration for the Administrative Agent, the Lenders, the Swingline Lender
and the Issuing Lender entering into this Amendment, the Borrower and each
Subsidiary Guarantor (collectively, the “Releasors”) agree as follows (the
“Release Provision”):

 

(a)                                 The Releasors, jointly and severally, hereby
release and forever discharge the Administrative Agent, the Swingline Lender,
the Issuing Lender, each Lender and the Administrative Agent’s, the Swingline
Lender’s, Issuing Lender’s and each Lender’s predecessors, successors, assigns,
officers, managers, directors, shareholders, employees, agents, attorneys and
other professionals, representatives, parent corporations, subsidiaries, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever and
whether arising at law or in equity, presently possessed, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
presently accrued, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted arising out of, arising under or related to
the Loan Documents (collectively, the “Claims”), that Releasors may have or

 

4

--------------------------------------------------------------------------------


 

allege to have against any or all of the Lender Group and that arise from events
occurring before the date hereof.

 

(b)                                 The Releasors agree not to sue any of the
Lender Group nor in any way assist any other person or entity in suing the
Lender Group with respect to any of the Claims released herein.  The Release
Provision may be pleaded as a full and complete defense to, and may be used as
the basis for an injunction against, any action, suit, or other proceeding which
may be instituted, prosecuted, or attempted in breach of the release contained
herein.

 

(c)                                  The Releasors acknowledge, warrant, and
represent to Lender Group that:

 

(i)                                    The Releasors have read and understand
the effect of the Release Provision.  The Releasors have had the assistance of
independent counsel of their own choice, or have had the opportunity to retain
such independent counsel, in reviewing, discussing, and considering all the
terms of the Release Provision; and if counsel was retained, counsel for
Releasors has read and considered the Release Provision and advised Releasors
with respect to the same.  Before execution of this Amendment, the Releasors
have had adequate opportunity to make whatever investigation or inquiry they may
deem necessary or desirable in connection with the subject matter of the Release
Provision.

 

(ii)                                The Releasors are not acting in reliance on
any representation, understanding, or agreement not expressly set forth herein. 
The Releasors acknowledge that Lender Group has not made any representation with
respect to the Release Provision except as expressly set forth herein.

 

(iii)                            The Releasors have executed this Amendment and
the Release Provision thereof as a free and voluntary act, without any duress,
coercion, or undue influence exerted by or on behalf of any person or entity.

 

(iv)                             The Releasors are the sole owners of the Claims
released by the Release Provision, and the Releasors have not heretofore
conveyed or assigned any interest in any such Claims to any other person or
entity.

 

(d)                                 The Releasors understand that the Release
Provision was a material consideration in the agreement of the Administrative
Agent, Swingline Lender, Issuing Lender and each Lender to enter into this
Amendment.

 

(e)                                  It is the express intent of the Releasors
that the release and discharge set forth in the Release Provision be construed
as broadly as possible in favor of Lender Group so as to foreclose forever the
assertion by the Releasors of any Claims released hereby against Lender Group.

 

(f)                                   If any term, provision, covenant, or
condition of the Release Provision is held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable, the remainder of the provisions shall
remain in full force and effect.

 

(g)                                 The Releasors acknowledge that they may
hereafter discover facts in addition to or different from those that they now
know or believe with respect to the Claims released herein, but the Releasors
expressly shall have and intend to fully, finally and forever have released and
discharged any and all such Claims.  The Releasors expressly waive any provision
of statutory or decisional law to the effect that a general release does not
extend to Claims that the

 

5

--------------------------------------------------------------------------------


 

releasing party does not know or suspect to exist in such party’s favor at the
time of executing the release.

 

9.                                      COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder
(including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

10.                               SUBSIDIARY GUARANTORS’ ACKNOWLEDGMENT AND
AGREEMENT.  By signing below, each Subsidiary Guarantor (a) acknowledges,
consents and agrees to this Amendment, (b) acknowledges and agrees to any
amendment to its obligations in respect of the Subsidiary Guaranty Agreement
made pursuant to this Amendment, (c) acknowledges and agrees that its
obligations in respect of the Subsidiary Guaranty Agreement and the Security
Agreement are not released, diminished, waived, modified, impaired or affected
in any manner by this Amendment or any of the provisions contemplated herein,
(d) ratifies and confirms its obligations under the Subsidiary Guaranty
Agreement and the Security Agreement, and (e) acknowledges and agrees that it
has no claims or offsets against, or defenses or counterclaims to, the
Subsidiary Guaranty Agreement, the Security Agreement or any other Loan
Documents or Obligations.

 

11.                               EXECUTION IN COUNTERPARTS.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.  For purposes of this Amendment, a counterpart
hereof (or signature page thereto) signed and transmitted by any Person party
hereto to the Administrative Agent (or its counsel) by facsimile machine,
telecopier or electronic mail is to be treated as an original.  The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

 

12.                               GOVERNING LAW.  This Amendment and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Amendment or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

13.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

14.                               HEADINGS.  Section headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

6

--------------------------------------------------------------------------------


 

15.                               ENTIRE AGREEMENT; NO COURSE OF DEALING.  THIS
AMENDMENT IS A LOAN DOCUMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS, AS AMENDED, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THE PARTIES HEREBY ACKNOWLEDGE
AND AGREE THAT NEITHER THE AMENDMENTS AND EXTENSIONS CONTAINED HEREIN NOR ANY
OTHER AMENDMENTS OR EXTENSIONS GRANTED TO THE CREDIT PARTIES SHALL BE
INTERPRETED OR CONSTRUED UNDER ANY CIRCUMSTANCES AS HAVING ESTABLISHED A COURSE
OF DEALING OR COURSE OF CONDUCT BINDING UPON THE ADMINISTRATIVE AGENT, THE
LENDERS, THE SWINGLINE LENDER OR THE ISSUING LENDER IN THE FUTURE OR OTHERWISE
CREATING ANY FUTURE OBLIGATIONS ON THE PART OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE SWINGLINE LENDER OR THE ISSUING LENDER TO PROVIDE OR AGREE TO ANY
SIMILAR AMENDMENT OR EXTENSION AT ANY TIME.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.

 

 

BORROWER:

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Craig Holmes

 

Name:

Craig Holmes

 

Title:

Chief Financial Officer

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, the Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Kristine B. Netjes

 

Name:

Kristine B. Netjes

 

Title:

Senior Vice President

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ David C. Heyson

 

Name:

David C. Heyson

 

Title:

Senior Vice President

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By:

/s/ Mitch Turknett

 

Name:

Mitch Turknett

 

Title:

SVP

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ R. Alan Green

 

Name:

R. Alan Green

 

Title:

Authorized Officer

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

AS SUBSIDIARY GUARANTORS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP,

 

L.L.C.

 

BRADEN MANUFACTURING, L.L.C.

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

WILLIAMS SPECIALTY SERVICES, LLC

 

WILLIAMS PLANT SERVICES, LLC

 

CONSTRUCTION & MAINTENANCE

 

PROFESSIONALS, LLC

 

WILLIAMS GLOBAL SERVICES, INC.

 

KOONTZ-WAGNER CUSTOM CONTROLS

 

HOLDINGS LLC

 

GPEG, LLC

 

GLOBAL POWER TECHNICAL SERVICES, INC.

 

BRADEN HOLDINGS, LLC

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

BRADEN CONSTRUCTION SERVICES, INC.

 

STEAM ENTERPRISES LLC

 

 

 

 

 

By:

/s/ Erin Gonzalez

 

Name:

Erin Gonzalez

 

Title:

Vice President and Treasurer

 

Signature Page to Seventeenth Amendment to Credit Agreement and Twelfth
Amendment to Limited Waiver Agreement

 

--------------------------------------------------------------------------------